Per Curiam.
This suit was brought in the Pourth Judicial District Court of Bergen county to recover the sum of $159.25 on a book account, viz., Sep. 28, 1926 Dutch Bulbs $133.13
Nov.' 10, 1926 Lily Bulbs 22.50
- $155.62
with interest. A counter-claim was filed setting up the fact that the bulbs were defective and of no value. The plaintiff was notified of that fact, demanding $500 damages. The case was tried by the court without a jury, resulting in a judgment on the counter-claim for the defendant for the sum of $175. There is no appeal as to the amount of' damages assessed If any is to be allowed. The case presents one 'of fact decided by the trial judge based upon the evidence set out in the state of the ease sent up with the appeal. The judgment of the District Court is therefore affirmed, with costs.